Citation Nr: 1326994	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Department of Veterans Affairs (VA) correctly administered compensation payments based on dependent status and Concurrent Retired and Disability Pay (CRDP) during the period May 1, 2006, through October 31, 2008.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1985 to April 2006.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a June 2008 administrative decision by the VA Regional Office (RO) in Roanoke, Virginia that essentially computed the Veteran's entitlement to compensation from June 2006 through October 2008, based on the addition of four dependents but subject to withholding due to receipt of military retired pay.    

In November 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  A transcript of the hearing is of record.

The Veteran submitted a letter in December 2012 requesting an additional hearing before the Board.  The Veteran asserts that during his previous testimony there was only one representative of the Board present "and therefore the hearing could hardly be considered conclusive."  However, the Board does not conduct panel hearings; all hearings are presided over by a single Member of the Board.  Further, an appellant is entitled to just one hearing before the Board on each issue on appeal.  Accordingly, the Veteran's request for an additional hearing before the Board on the same issue previously heard cannot be favorably considered.  See 38 C.F.R. Part 20 (Board of Veterans' Appeals: Rules of Practice), Subpart H (Hearings on Appeal) (2012).

FINDING OF FACT

The Board has found no error in the RO's administration of compensation payments, to include dependent status and CRDP, during the period May 2006, through October 2008.




CONCLUSION OF LAW

VA correctly administered compensation payments based on dependent status and CRDP during the period May 1, 2006, through October 31, 2008.  38 U.S.C.A. § 5304 (West. Supp. 2012); 38 C.F.R. § 3.700 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The claim on appeal arises from a grant of service-connected benefits; accordingly, it is a "downstream" issue.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously determined that an audit should be performed to determine whether the Veteran's disability compensation had been correctly calculated; the audit was performed and the Veteran was notified of the results.  As this is a retrospective review of disability compensation paid prior to November 2008, there are no outstanding current records that would be relevant to the issue on appeal.

The Veteran was afforded a hearing before the Board.  There are two duties imposed on the person who presides at a hearing: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked; these duties are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  8 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Here, during the hearing the presiding Member of the Board explicitly cited the bases for the prior determination and elicited testimony from the Veteran in regard to his dependency status and payments received during the course of the period on appeal.  During the hearing the Veteran demonstrated actual knowledge of this information.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate the claim).  The Board accordingly finds the Veteran is not prejudiced by any error associated with the hearing.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Applicable Legal Principles

Awards for compensation for a dependent will be the latest of the following:  (1) date of the claim, meaning (i) the date of the veteran's marriage or birth or adoption of the child, if evidence is received within 1 year of the event, otherwise (ii) the date notice of the dependent's existence is received by VA; (2) the date dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Compensation to or for a child will typically be ended at age 18.  38 C.F.R. § 3.503(a)(1).  However, compensation or pension may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year of that child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Not more than one award of VA pension, VA compensation or military retirement pay will be made concurrently to any person based on his or her service except as provided in section 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(a) (West. Supp. 2012); 38 C.F.R. § 3.700 (2012).  

A veteran who is entitled to military retired pay and VA disability compensation rated at 50 percent or more (individual or combined) is entitled to received both payments, subject to the waiver requirements in section (c) below.  Disability retired pay (versus length-of-service retired pay) payable to a veteran may be paid concurrently with VA disability compensation, subject to waiver of any amount of disability retired pay that exceeds the amount that veteran would have received had the veteran retired based on length-of-service.  38 C.F.R. § 3.750(b).

All veterans who are eligible to receive both military retired pay and VA disability compensation at the same time must file a waiver in order to receive the maximum allowable amount of VA disability compensation during the "phase-in" period, which ends on December 31, 2013.  38 C.F.R. § 3.760(c).

The Defense Authorization Act of 2004 expanded Combat Related Special Compensation (CRSC) and created an additional program called Concurrent Retirement and Disability Pay (CRDP).  CRDP provides a phased-in elimination of the offset of military retired pay due to concurrent receipt of VA disability compensation by eligible retirees who have 20 or more years of active service and a combined evaluation of at least 50 percent for service-connected disabilities.   In relevant part, per the phase-in schedule, the 2004 CRDP base rate was $100.00 for a veteran with 50 percent combined disability rating; $125.00 for a veteran with 60 percent combined disability rating; $250.00 for a veteran with 70 percent disability rating; and, $350.00 for a veteran with 80 percent disability rating.  Additional waived compensation after the 2004 base amount was 28 percent in 2006; 49.60 percent in 2007; and, 84.88 percent in 2008.    

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence

A VA rating decision in March 2008 notified the Veteran he was being paid at the rate of single veteran with no dependents.  A subsequent VA rating decision in May 2008 increased the Veteran's disability rating by assigning separate ratings for a number of disabilities; the Veteran was again notified that he was being paid at the rate of single veteran with no dependents.

Later in May 2008 the Veteran submitted a Declaration of Status of Dependents listing spouse [redacted] and children [redacted] (birth date February 1989), [redacted] (birth date January 1992) and [redacted] (birth date October 1993).  The Veteran stated that [redacted], who was then 19 years old, lived at home part-time and for the remainder of the year attended college.  The Veteran also asserted he had reported his dependents to VA in his initial claim for compensation, immediately prior to retiring from service.

In June 2008 the RO issued the administrative decision on appeal, in which the Veteran was notified that VA had added his spouse and his three children to his award effective from June 1, 2006, subject to withholding of military retired pay.  The Veteran was also notified that his son [redacted] was being terminated effective from February [redacted], 2007, his 18th birthday.  The RO enclosed a VA Form 21-674, Request for Approval of School Attendance, to be completed and returned as documentation that [redacted] was attending school.  

In his Notice of Disagreement (NOD), received in July 2008, the Veteran asserted that according to his calculations, which were based on a chart entitled VA Compensation Benefits Rate Tables - Effective 10/07/01, which he had obtained from VA's web site, he was entitled to at least $6,920.00 in retroactive payments for support of dependents from May 2007 to the present.  He also complained that he should be entitled to dependent benefits for son [redacted], a student.

With his July 2008 NOD the Veteran submitted a VA Form 674 (Request for Approval of School Attendance) stating that son [redacted] had been enrolled in college since August 2007, with anticipated graduation in May 2011.  (The RO subsequently added [redacted] to the Veteran's dependent list effective from September 1, 2007).

The Veteran submitted a letter in August 2008 complaining that VA was not paying dependent benefits for his son [redacted] and that he had been underpaid at the single veteran/no dependents rate from May 2007 to July 2008, resulting in an underpayment by the Veteran's calculations of $19,539.00 before withholdings.

The Veteran submitted a substantive appeal that was received by the RO in January 2009.  He complained therein that he had not been paid dependency benefits for son [redacted] between February 2007 and October 2008 although [redacted] was a fulltime student during the period.  He enclosed a letter stating that if VA had wanted documentation regarding whether [redacted] was a fulltime student, then VA should have asked for it earlier, rather than dropping him from the Veteran's benefits when he reached 18.  He also stated that per his calculations VA had continued to pay him at the single-veteran rate even after he should have been receiving compensation as a married veteran with four dependents, and complained that the payments were incorrectly calculated per VA's payment table.

The RO reviewed the file in March 2009 to reconcile VA disability benefits with military retirement pay (MRP), CRSC and CRDP programs.  Per the review, the RO determined the Veteran to be entitled to retroactive payment of $4,946.53 for the period June 1, 2006 through August 31, 2008; this payment was made to the Veteran by check on March 25, 2009.   

The Veteran testified before the Board in November 2010 that he has had a spouse and three children as dependents during the course of the period on appeal; he stated he was separated from his spouse but they were still married and she was still his legal dependent.  He listed his children and their birth dates.  The Veteran asserted he had received some retroactive payments from VA ($7,484.00 in April 2008, $1,640 in May 2008, $1,743.00 in June 2008 and $1,362.00 in September 2008), but by his calculations he was still underpaid by approximately $10,000.00 according to the appropriate payment schedules.  He stated he believed that VA compensation received since November 2008 had been essentially correct. 

The Board remanded the case to the RO in February 2011 for the purpose of having an audit of the Veteran's compensation payments.  The RO audit calculated the Veteran's compensation as follows:

The Veteran's combined disability rating from May 1, 2006, to May 2, 2007, was 40 percent.  Per the applicable VA Rate Table (December 2005-December 2006) the monthly rate of compensation for a 40 percent disabled veteran with spouse and 1 child was $578.00, with $27.00 for each additional child.  The Veteran's total gross VA award was accordingly calculated to be $632.00 ($578 + $27 +$27 = $632.00).  This was an increase from $485.00, the previous rate as single with no dependents.  As the Veteran did not have at least 50 percent disability, CRDP did not apply.

The revised VA Rate Table effective from December 2006 to December 2007, increased compensation for a 40 percent disabled with spouse and child to $597.00, with $28.00 for each additional child, resulting in an increased total VA award to the Veteran of $653.00 ($597 + $28 + $28 = $653).  Again, as the Veteran did not have at least 50 percent disability, CRDP did not apply.

On February [redacted], 2007, [redacted] turned 18 years of age and was removed as a qualifying dependent.  The Veteran's total VA award was consequently reduced to $625.00 ($597 + $28 = $625).  Once again, as the Veteran did not have at least 50 percent disability, CRDP did not apply.

The Veteran's combined disability rating was increased to 80 percent effective from May 7, 2007; the first payment at that rate was made the following month, June 2007.  Under the rating schedule in effect from December 2006-December 2007, an 80 percent disabled veteran with spouse received $1,511.00, with $56.00 for each additional child, resulting a gross VA award to the Veteran of $1,567.00 ($1,511 + $56 = $1,567) for himself, his spouse and two qualifying children.  Of this, $389.900 was withheld for MRP, leaving a monthly VA entitlement of $1,178.00.  

The RO restored [redacted] as an authorized dependent effective from September 1, 2007.  Per the rating schedule, a veteran with 80 percent disability is entitled to $177.00 for a dependent schoolchild over 18.  The Veteran's resultant total VA award amount (as veteran with four dependents) was $1,744.00 ($1,511 + $56 + $177 = $1744), of which $478.00 was withheld for MRP, leaving a monthly VA entitlement of $1,266.00.  

Under the rating schedule in effect from December 2007-December 2008, an 80 percent disabled veteran with spouse received $1, 545.00, with $56.00 for each additional child and $181.00 for each additional schoolchild over 18, resulting in a gross VA entitlement to the Veteran of $1,782.00 ($1,545 + $56 + $181 = $1,782).  Of this, $492.00 was withheld for MRP, leaving a monthly VA entitlement of $1,290.00.

Effective from January 1, 2008, there was a military retired pay adjustment.  The total VA award amount was unchanged ($1,782.00) but the amount withheld for MRP was reduced to $204.00, resulting in VA monthly entitlement of $1,578.00.

Effective from April 1, 2008, there was another military retired pay adjustment.  The total VA award amount was again unchanged ($1,782.00) but the amount withheld for MRP was again reduced to $158.00, resulting in VA monthly entitlement of $1,624.00.

There was another military retired pay adjustment effective from May 1, 2008.  The total VA award amount was again unchanged ($1,782.00) but the amount withheld for MRP was reduced to $131.00, resulting in VA monthly entitlement of $1,651.00.

There was another military retired pay adjustment effective from July 1, 2008, that resulted in reduction of the amount being MRP withheld to $55.00.  The resulting VA monthly entitlement was $1, 727.00.

MRP reduction stopped effective from October 1, 2008.  With no withholding, the Veteran's monthly entitlement was his entire gross entitlement amount of $1,782.00.

Records from the Defense Finance and Accounting Service (DFAS) show that the Veteran received no CRDP payments prior to April 2008 (during which period he did not have at least 50 percent disability).  In April 2008 the Veteran received $885.51 in CRDP payment; in May-June 2008 he received $1,046.90 in CRDP payment; in July-September 2008 he received $1,222.70 in CRDP payment, and in October-November 2008 he received $1,348.96 in CRDP payment.  The total represents $4,504.07 in CRDP payment during the period.

The audit noted the retroactive payments that had been made to the Veteran, cited above ($4,946.53 in March 2008, $7,484.00 in April 2008, $1,640.00 in May 2008 and $1,743.00 in June 2008) and stated these payments represented complete satisfaction of retroactive benefits that were due to the Veteran.

The file contains a Report of Contact dated in August 2011 showing a representative of the RO spoke to the Veteran for over an hour, reviewing the audit point-by-point.  The Veteran was shown that he was basing some of his calculations on the incorrect payment charts; however, he still felt he had been underpaid by approximately $9,000.00; he also felt that too much had been withheld for MRP/CRDP.

The Veteran submitted a letter to the RO in December 2012 in which he asserted the following objections to the findings of the audit: 

(1)  In regard to the period June 1, 2006, to November 30, 2006, the Veteran stated the audit sheet showed entitlement to $218.00, which is what he was actually paid.  However, per the rate table he should have been paid $632.00, resulting in an underpayment of $2,484.00 for the period.  

(2)  In regard to the period December 1, 2006, to May 31, 2007, he stated the audit sheet showed entitlement to $225.00 per month, which is what he was actually paid.  However, he should have received $653.00 in December 2006 and January 2007 (resulting in deficit owed of $856.00).  He also stated he should have been paid at student rate from February, when son [redacted] turned 18.  Finally, the Veteran had 80 percent disability effective from May 2007 and was entitled to $1,744.00 in May 2007.

(3)  In regard to the period June 2007 to December 1, 2007, the Veteran stated the audit sheet showed entitlement to $913.00, but the benefit authorized should have been $1,744.00 per month.  In any event, he only received $225.00 per month, resulting in a deficit owed of $9,114.00 for those six months.

(4)  In regard to the period December 1, 2007, to December 31, 2007, the Veteran stated audit sheet showed entitlement to $931.00, whereas the benefit authorized should have been $1,782.00.  He again received $225.00 for that month, resulting in a deficit owed of $1,557.00 of the month.

(5)  In regard to the period January 1, 2008, to March 31, 2008, the audit sheet reflected entitlement to $1,115.00, whereas per the rate table he should have received $1,782.00 per month.  At any rate, he had never been paid that amount; he had only been paid $230.00 per month.  The resulting deficit owed for the three-month period was $4,656.00.

(6)  In regard to the period April 2008, the audit sheet showed benefit owed was $1,332.00, whereas per the rate table the benefit owed should have been $1,782.00.  The Veteran was actually paid just $230.00.  The deficit owed for April 2008 was $1,552.00.  However, in April 2008 he also received a retroactive payment of $7,484.00.

(7)  In regard to the period May 2008, the audit sheet showed benefit owed of $1,525.00, whereas he should have been paid $1,782.00.  The Veteran was actually paid $1,161.00, resulting in a deficit owed of $621.00.  However, in May 2008 he also received a retroactive payment of $1,640.00.

(8)  In regard to the period June 2008, the audit sheet showed a benefit owed of $1,651.00, whereas he should have been paid $1,782.00.  He was actually paid $1,349.00, resulting in a deficit owed of $433.00 for the month.  However, in June 2008 he also received a retroactive payment of $1,743.00.

(9)  In regard to the period July 2008, the audit sheet showed a benefit owed of $1,727.00, whereas per the rate table he should have been paid $1,782.00.  He was actually paid $1,525.00, resulting in a deficit owed of $257.00 for the month.

(10)  In regard to the periods August and September 2008, the audit sheet showed a benefit owed of $1,727.00, whereas per the rate table he should have been paid $1,782.00.  He was actually paid $1,601.00 in each month, resulting in a deficit owed of $362.00 for both months.

(11)  In regard to the period October 2008, the audit sheet correctly showed a benefit owed of $1,782.00, but he was actually paid $1,727.00, resulting in a deficit owed of $55.00 for the month.

In sum, per the Veteran's calculations, and factoring in the retroactive payments that were made, he is still owed $6,826.47.

Analysis

The Veteran has expressed inability to understand why the benefits reflected as owed in the audit sheets did not equal the benefits due under the VA rating table.  The Veteran calculates VA owed him $39,047.00 during the period and that he actually received VA payment of $26,346, leaving a balance of $12,701.00.  Subtracting CRSC received ($908.00) and the retroactive payment in March 2009 ($4,496.53), the Veteran calculates he is still owed $6,826.47.  However, the Board notes that the Veteran has demonstrably based his calculations on the total VA benefit reflected on the rate charts and has not considered the amounts that were withheld for MRP.  

The Board observes at the outset that the Veteran has focused on eight pages titled "Audit" that represent calculations of benefits due for distinct periods at specific rates; these pages are unaccompanied by any textual explanation and represent nothing more than columns of numbers.  The actual explanation for the results of the audit was provided to the Veteran by a letter in May 2011 informing him that the actual entitlement owed is the total benefit minus the withholding for MRP. When those withholdings are taken into account, the compensation actually due to the Veteran during the period on review was $32,843.00, rather than $39,047.00 as cited by the Veteran.  This represents a difference of $6,205.00 between the Veteran's calculation of benefits due and the calculations of the audit.
 
For the reasons below, the Board finds the payments calculated by the RO were correct.

The Veteran's calculation of benefit due during the period June-November 2006 ($632.00 per month) appears to be correct.  Similarly, his calculation of benefit due during the period December 2006-January 2007 ($653.00 per month) also appears to be correct.  

The Veteran's calculation of benefits due during the period February through April 2007 is incorrect, in that he asserts he should have been paid for son [redacted] during the period at the student rate.  However, [redacted] was correctly dropped as the Veteran's dependent when he reached 18, and he was correctly not restored as the Veteran's dependent until September 2007; see 38 C.F.R. §§ 3.503(a)(1), 3.667(a)(1).  The Veteran was actually entitled to $625.00 per month, not to $713.00 per month as he contends.  The difference between the Veteran's calculated entitlement and his actual entitlement over this three-month period is $264.00. 

Similarly, the Veteran's calculation of the benefit due in May 2007 is incorrect because he believes he should have been paid as an 80-percent service-connected veteran with a spouse, two minor children and one child at school ($1,744.00).  However, payment at the 80 percent rate did not come into effect until the first day of the following month, and as noted above the Veteran was not entitled to benefits for son [redacted].  Accordingly, his actual entitlement during the month continued to be $625.00.  The difference between the Veteran's calculated entitlement and his actual entitlement is $1,119.00.

During the period June 2007 through August 2007 the Veteran believes he was entitled to $1,744.00, again including compensation for son [redacted].  As explained above, he was not entitled to compensation for [redacted] during the period.  His actual entitlement was $1,567.00, of which $389.00 was withheld for MRP, leaving a benefit payable of $1,178.00.  The difference between the Veteran's calculated entitlement and his actual entitlement over this three-month period is $1,698.00.

During the period September-November 2007 the Veteran believed himself to be entitled to $1,744.00 per month.  However, $478.00 per month was withheld for MRP, leaving entitlement to $1,266.00 per month.  The difference between the Veteran's calculated entitlement and his actual entitlement over this three-month period is $1,434.00.

Similarly, during the months of December 2007 through March 2008 the Veteran believed himself to be entitled to $1,782.00.  However, during the period MRP was withheld in the amount of $492.00 per month, leaving benefit payable of $1,290.  The difference between the Veteran's calculated entitlement and his actual entitlement over this four-month period is $1,968.00.

The Veteran believes he was entitled to $1,782.00 in April 2008, but this was reduced to $1,624.00 due to withholding of MRP.  The difference between the Veteran's calculated entitlement and his actual entitlement is $158.00.

The Veteran believes he was entitled to $1,782.00 in May and June 2008, but this was reduced to $1,651.00 due to withholding of MRP.  The difference for the two-month period between the Veteran's calculated entitlement and his actual entitlement over this two-month period is $262.00.

The Veteran believes he was entitled to $1,782.00 in July 2008 through September 2008, but during those three months $55.00 per month was withheld for MRP, leaving $1,727.00 payable.  The difference between the Veteran's calculated entitlement and his actual entitlement for these three months is $165.00.

Finally, the Veteran correctly contends that he should have received $1,782.00 in October 2008.  If $55.00 was indeed withheld, as he asserts, such withholding was erroneous.  However, it appears this was redressed by the CRDP payment by DFAS in October-November 2008.

The Veteran's error in considering himself to be entitled to the full VA benefit, and not deducting MRP, has resulted in him overestimating his entitlement by $4,235.00.  His error in considering himself to have been entitled to benefits for son [redacted] for seven months (February through August 2007) resulted in another error of $1,239.00, and his error in believing himself to be entitled to compensation at the 80 percent rate in May 2008 caused him to overestimate his entitlement by another $942.00.  These demonstrable errors total $6,416.00, which constitutes the bulk of the sum the Veteran believes to be due ($6,826.47).  This leaves an unresolved amount of $410.47 to which the Veteran asserts entitlement.  The Board is unable to reconcile this sum with any discernible error on the part of either the Veteran or the RO.  As the Board can find no error on the part of the RO that would have resulted in under-payment of $410.47, the Board will not attempt to account for that amount.    

The Veteran asserted in August 2011, as memorialized in the Report of Contact, that he felt the RO had withheld too much for MRP/CRDP.  The Board simply finds that the CRDP withholding appears to have been in accordance with the provisions of the Defense Authorization Act of 2004.  As the Veteran has pointed to no specific error in the amounts that were withheld, the Board will not undertake a month-by-month review of MRP/CRDP in an attempt to find such an error. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in its analysis above the Board has thoroughly considered the lay evidence offered by the Veteran in the form of his testimony before the Board and his correspondence to VA.  As the Veteran's calculations of entitlement are demonstrably erroneous, the Board cannot find that the lay evidence shows entitlement to the benefit claimed.  

In sum, based on the evidence and analysis above, the Board has found no error in the RO's administration of compensation payments, to include dependent status and CRDP, during the period May 2006, through October 2008.  Accordingly, no retroactive additional payments are due and the appeal must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The Board having found that VA correctly administered compensation payments based on dependent status and CRDP during the period May 1, 2006, through October 31, 2008, retroactive additional disability benefits for the period are denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


